Exhibit 10.2

 

STANLEY, INC.

 

Amendment No. 2 to the Executive Deferred Compensation and Equity Incentive Plan

 

November 6, 2008

 

As approved by the Board of Directors of Stanley, Inc. (the “Company”) on
November 6, 2008, the Company’s Executive Deferred Compensation and Equity
Incentive Plan (the “Plan”), as amended by Amendment No. 1 to the Plan on
June 28, 2006, is hereby further amended and revised as follows:

 

Amendment to Section 2.28:  The following sentence is added at the end of
Section 2.28 “Termination of Employment”:

 

Notwithstanding the foregoing, in the case of Awards which are subject to
Section 409A of the Code, a Termination of Employment shall occur no earlier
than the date of a “separation from service” within the meaning of Code
Section 409A(a)(2)(A)(i) and the rules and regulations thereunder.

 

New Section 4.10: A new Section 4.10 is added that provides as follows:

 

4.10  Section 409A.  Stock Option Awards and Voting Awards under the Plan are
intended to be exempt from the provisions of Code Section 409A, which governs
nonqualified deferred compensation, and shall be so administered and
interpreted.  Trust Awards and Cash Awards under the Plan are intended to be in
compliance with the provisions of Code Section 409A and shall be so administered
and interpreted.  Notwithstanding the foregoing, Recipients are solely
responsible for the tax consequences to them of Awards under the Plan including
any tax consequences under Code Section 409A.

 

Amendment to Section 5.1(b): Section 5.1(b) is amended to add the following at
the end thereof:

 

Notwithstanding the above, if the Recipient is a “specified employee” within the
meaning of Code Section 409A(a)(2)(B)(i) at the time of the Recipient’s
Termination of Employment, any amount that would otherwise have been payable
under this Section 5.1(b) upon or within the first six (6) months following the
Recipient’s Termination of Employment will be payable six (6) months and one
(1) day following the date of the Recipient’s Termination of Employment or, if
earlier, the date of Recipient’s death.

 

Amendment to Section 6.2(b):  The last sentence of Section 6.2(b) is deleted and
replaced by the following:

 

--------------------------------------------------------------------------------


 

Shares of Restricted Stock issuable pursuant to an exercise of a Stock Option
Award shall be issued pursuant to and in accordance with Section V and shall be
issued to the recipient as a fully-vested Voting Award.  Exercise by a deferred
payment arrangement will require a full recourse promissory note from the
Recipient for the exercise price with interest as above and will not be
permitted for executive officers or directors of the Company

 

Amendment to Section 6.3(b): The first sentence under Section 6.3(b) is deleted
and replaced by the following:

 

The exercise price of each Nonqualified Option shall be at least equal to 100%
of the Fair Market Value of the common stock of the Company on the Date of Award
of the Nonqualified Option.

 

Amendment to Section 8.2:  Section 8.2, Cash Awards, is amended by deleting in
the only sentence therein the second semicolon and the clause immediately
thereafter that begins “provided, further, however that the Committee may…” and
by adding the following after such sentence:

 

Notwithstanding the above, if the Recipient is a “specified employee” within the
meaning of Code Section 409A(a)(2)(B)(i) at the time of the Recipient’s
Termination of Employment, any amount that would otherwise have been payable
under this Section 8.2 upon or within the first six (6) months following the
Recipient’s Termination of Employment will be payable six (6) months and one
(1) day following the date of the Recipient’s Termination of Employment or, if
earlier, the date of Recipient’s death.

 

Amendment to Section 8.3: Section 8.3 is amended to add at the end thereof the
following:

 

Notwithstanding the above, in the case of a Trust Award or Cash Award:

 

(i) the provisions of this Section 8.3 shall apply only if the Financial
Hardship meets the requirements of an Unforeseeable Emergency in Treasury
Regulations Section 1.409A-3(i)(3)(i);

 

(ii) the amount that may be distributed as the result of such Financial Hardship
may not exceed the amount permitted to be distributed under Treasury Regulations
Section 1.409A-3(i)(3)(ii); and

 

(iii) the restrictions in Treasury Regulations Section 1.409A-3(i)(3)(iii) shall
apply to any such distribution.

 

Amendment to 8.6(c): Section 8.6(c) is amended to add as a last sentence thereof
the following:

 

2

--------------------------------------------------------------------------------


 

Prepayment of any promissory note may be made only in the event such prepayment
does not result in a violation of Code Section 409A.

 

Amendment to 8.13: The sole sentence in Section 8.13 is amended to add at the
end thereof and prior to the period the following:

 

;provided, however, that no such action would be taken that would cause the
Stock Option to become subject to and in violation of Code Section 409A

 

Amendment to Section XI: Section XI is amended to add as a last sentence thereof
the following:

 

No amendment or modification shall be made to the Plan that would cause
outstanding Awards under the Plan to fail to be either exempt from Code
Section 409A or in compliance with Code Section 409A.

 

Except as specifically set forth above, all other provisions of the Plan remain
in full force and effect.

 

3

--------------------------------------------------------------------------------